Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on November 19th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,736,688 and U.S. Pat. 10,716,618 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
The terminal disclaimer filed on February 1st, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/933,995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art of record is Tullis et al., (U.S. Pat. 7,918,852), which teaches a similar system comprising a radiofrequency neurotomy needle (cannula 28 in Fig. 2) operable with a radiofrequency probe (electrode assembly 36 in Fig. 2). The radiofrequency neurotomy needle (28) comprises an elongate member (29) including a lumen configured to accept the radiofrequency probe (36) and comprises a tip (distal tip 58) coupled to the distal end of the elongate member (29) configured to pierce the tissue of the patient (col. 5, ll. 41-43). In the inserted state, the radiofrequency probe (36) is in physical contact with a conductive portion of the needle (28); tab (150) acts as a connector and facilitates the electrical connection between terminal (140) and associated terminal (86), thereby providing electrical contact with radiofrequency probe (28) and establishing an electrically conductive path.
While Tullis teaches a similar system comprising a radiofrequency neurotomy needle (cannula 28 in Fig. 2) operable with a radiofrequency probe (36 in Fig. 2), Tullis is silent regarding the limitations directed towards the filament.
 Young et al., (U.S. PGPub. No. 2006/0095029) is another pertinent piece of prior art. Young teaches an ablation device (see Fig. 10) similar to that of Tullis and deploying a plurality of filaments (filaments 250 and 256) from a catheter body (catheter 216). Young further teaches disposing an RF probe (shaft 224, electrodes 225 and 226) within a lumen (293) that is connected to the plurality of filaments so that the RF probe electrically connects both the cannula and the plurality of filaments to an RF source ([0043],[0045] and [0052]). This configuration would allow for one or more electrodes to extend radially from the distal region of the needle so as to achieve desired energy paths and obtain a desired ablation tissue volume ([0057]-[0058]).
Regarding claim 1, while these references discuss the relationship between a needle apparatus, radiofrequency probe and a filament, these reference fail to teach “an elongate member comprising a lumen configured to accept the radiofrequency probe therein such that the radiofrequency probe physically contacts and is electrically connected to the conductive portion, the tip being at a distal end of the elongate member; a filament electrically connected to the conductive portion and the tip due to physical contact of conductive materials at the distal end of the radiofrequency neurotomy needle such that the filament and the tip operate together as a single electrode…wherein the filament and the tip are configured to transmit radiofrequency energy from the radiofrequency probe and operate together as the single electrode in a monopolar mode when the filament is in the deployed position and the radiofrequency probe is accepted in the lumen and is in physical contact with the conductive portion at the distal end of the radiofrequency neurotomy needle” as currently claimed in independent claim 1 in combination with the other limitations of the claim.
Regarding claim 25, while these references discuss the relationship between a needle apparatus, radiofrequency probe and a filament, these reference fail to teach “the radiofrequency neurotomy needle comprising: a conductive portion at a distal end of the radiofrequency neurotomy needle…a filament electrically connected to the conductive portion at the distal end of the radiofrequency neurotomy needle due to physical contact, at the distal end of the radiofrequency neurotomy needle, of conductive materials, wherein the filament and the tip are operative together as a single electrode… wherein the filament and the tip are configured to transmit radiofrequency energy from the radiofrequency probe and operate together as the single electrode in a monopolar mode when the filament is in the deployed position and the radiofrequency probe is accepted in the lumen and in physical contact with the conductive portion at the distal end of the radiofrequency neurotomy needle” as currently claimed in independent claim 25 in combination with the other limitations of the claim.
Regarding claim 29, while these references discuss the relationship between a needle apparatus, radiofrequency probe and a filament, these reference fail to teach “a tip coupled to a distal end of the elongate member and being configured to pierce tissue of a patient, the tip comprising a conductive portion 8 of 17U.S. Patent Application No. 16/933,811Amendment dated November 19, 2020Reply to Office Action dated August 19, 2020configured to physically contact a distal end of the radiofrequency probe when the radiofrequency probe is accepted in the lumen; a filament comprising a conductive material, the filament being electrically connected to the tip by way of physical contact with the tip at a distal end of the radiofrequency neurotomy needle such that the filament and the tip are operative together as a single electrode… wherein the filament and the tip are configured to transmit radiofrequency energy from the radiofrequency probe and operate together as the single electrode in a monopolar mode when the filament is in the deployed position and the radiofrequency probe is accepted in the lumen and in physical contact with the conductive portion of the tip” as currently claimed in independent claim 29 in combination with the other limitations of the claim.
The Examiner has failed to find any other reference which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claims 1, 25 and 29. Therefore, claims 1, 25 and 29 are patentable over the prior art.
Accordingly, claims 2-22, 24, 26-28 and 30 are allowed as being dependent on allowed independent claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-22 and 24-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794